
	

113 HR 1750 IH: Community Lending Enhancement and Regulatory Relief Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1750
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Luetkemeyer (for
			 himself, Mr. Westmoreland, and
			 Mr. Gary G. Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To enhance the ability of community financial
		  institutions to foster economic growth and serve their communities, boost small
		  businesses, increase individual savings, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Community Lending Enhancement
			 and Regulatory Relief Act of 2013 or the
			 CLEAR Relief Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Changes required to small bank holding company policy
				statement on assessment of financial and managerial factors.
					Sec. 3. Escrow requirements.
					Sec. 4. Exception to annual privacy notice requirement under
				the Gramm-Leach-Bliley Act.
					Sec. 5. Accounting principles cost-benefit
				requirements.
					Sec. 6. Community bank exemption from annual management
				assessment of internal controls requirement of the Sarbanes-Oxley Act of
				2002.
					Sec. 7. Certain loans included as qualified
				mortgages.
					Sec. 8. Increase in small servicer exemption.
					Sec. 9. Appraiser qualification threshold.
					Sec. 10. Coordination among financial institutions.
				
			2.Changes required
			 to small bank holding company policy statement on assessment of financial and
			 managerial factors
			(a)Small bank
			 holding company policy statement on assessment of financial and managerial
			 factors
				(1)In
			 generalBefore the end of the 6-month period beginning on the
			 date of the enactment of this Act, the Board of Governors of the Federal
			 Reserve System shall publish in the Federal Register proposed revisions to the
			 Small Bank Holding Company Policy Statement on Assessment of Financial and
			 Managerial Factors (12 C.F.R. part 225—appendix C) that provide that the policy
			 shall apply to a bank holding company which has pro forma consolidated assets
			 of less than $5,000,000,000 and that—
					(A)is not engaged in
			 any nonbanking activities involving significant leverage; and
					(B)does not have a
			 significant amount of outstanding debt that is held by the general
			 public.
					(2)Adjustment of
			 amountThe Board of Governors of the Federal Reserve System shall
			 annually adjust the dollar amount referred to in paragraph (1) in the Small
			 Bank Holding Company Policy Statement on Assessment of Financial and Managerial
			 Factors by an amount equal to the percentage increase, for the most recent
			 year, in total assets held by all insured depository institutions, as
			 determined by the Board.
				(b)Increase in
			 debt-to-Equity ratio of small bank holding companyBefore the end
			 of the 6-month period beginning on the date of the enactment of this Act, the
			 Board of Governors of the Federal Reserve System shall publish in the Federal
			 Register proposed revisions to the Small Bank Holding Company Policy Statement
			 on Assessment of Financial and Managerial Factors (12 C.F.R. part 225—appendix
			 C) such that the debt-to-equity ratio allowable for a small bank holding
			 company in order to remain eligible to pay a corporate dividend and to remain
			 eligible for expedited processing procedures under Regulation Y of the Board of
			 Governors of the Federal Reserve System would increase from 1:1 to 3:1.
			3.Escrow
			 requirements
			(a)In
			 generalSection 129D(c) of
			 the Truth in Lending Act, as added by section 1461(a) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is amended—
				(1)by redesignating
			 paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D) and
			 moving such subparagraphs 2 ems to the right;
				(2)striking
			 The Board and inserting the following:
					
						(1)In
				generalThe
				Board
						;
				and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Treatment of loans held by smaller
				creditorsThe Board shall, by regulation, exempt from the
				requirements of subsection (a) any loan secured by a first lien on a consumer’s
				principle dwelling, if such loan is held by a creditor with assets of
				$10,000,000,000 or
				less.
						.
				4.Exception to
			 annual privacy notice requirement under the Gramm-Leach-Bliley
			 ActSection 503 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by
			 adding at the end the following:
			
				(f)Exception to
				annual notice requirementA financial institution that—
					(1)provides nonpublic
				personal information only in accordance with the provisions of subsection
				(b)(2) or (e) of section 502 or regulations prescribed under section 504(b),
				and
					(2)has not changed
				its policies and practices with regard to disclosing nonpublic personal
				information from the policies and practices that were disclosed in the most
				recent disclosure sent to consumers in accordance with this subsection,
					shall not
				be required to provide an annual disclosure under this subsection until such
				time as the financial institution fails to comply with any criteria described
				in paragraph (1) or
				(2)..
		5.Accounting
			 principles cost-benefit requirementsSection 19(b) of the Securities Act of 1933
			 (15 U.S.C. 77s(b)) is amended by adding at the end the following:
			
				(3)Generally
				accepted accounting principles cost-benefit requirementsThe
				Commission or its designee shall conduct analyses of the costs and benefits
				(including economic benefits) of any new or amended accounting principle
				described under paragraph (1), and may not recognize such new or amended
				accounting principle, unless the Commission or its designee determines that the
				benefits to investors of such new or amended accounting principle significantly
				outweigh its
				costs.
				.
		6.Community bank
			 exemption from annual management assessment of internal controls requirement of
			 the Sarbanes-Oxley Act of 2002Section 404 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C.
			 7262) is amended by adding the following new subsection:
			
				(d)Community bank
				exemption
					(1)In
				generalThis section shall not apply in any year to any insured
				depository institution which, as of the close of the preceding year, had total
				assets, as determined on a consolidated basis, of $10,000,000,000 or
				less.
					(2)Adjustment of
				amountThe Commission shall annually adjust the dollar amount in
				paragraph (1) by an amount equal to the percentage increase, for the most
				recent year, in total assets held by all depository institutions, as reported
				by the Federal Deposit Insurance
				Corporation.
					.
		7.Certain loans
			 included as qualified mortgagesSection 129C(b)(2) of the Truth in Lending
			 Act (15 U.S.C. 1639c(b)(2)) is amended—
			(1)in subparagraph
			 (A)—
				(A)in clause (viii),
			 by striking and at the end;
				(B)in clause (ix), by
			 striking the period at the end and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(x)that is originated and retained in
				portfolio for a period of at least 3 years by a creditor having less than
				$10,000,000,000 in total assets.
						;
				and
				(2)in subparagraph
			 (E)—
				(A)by striking
			 The Board may, by regulation and inserting The Bureau
			 shall, by regulation; and
				(B)by amending clause
			 (iv) to read as follows:
					
						(iv)that is extended by a creditor that—
							(I)originates and
				retains the balloon loans in portfolio for a period of at least 3 years;
				and
							(II)together with all
				affiliates, has total assets of $10,000,000,000 or less.
							.
				8.Increase in small
			 servicer exemptionSection 6
			 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605) is
			 amended by adding at the end the following:
			
				(n)Small servicer
				exemptionThe Bureau shall,
				by regulation, provide exemptions to, or adjustments for, the provisions of
				this section for servicers that service 20,000 or fewer mortgage loans, in
				order to reduce regulatory burdens while appropriately balancing consumer
				protections.
				.
		9.Appraiser
			 qualification thresholdSection 1112(b) of the Financial
			 Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3341(b))
			 is amended—
			(1)by striking
			 may establish a threshold level at or and inserting shall
			 establish a threshold level of $250,000,; and
			(2)by striking
			 transactions, if  and inserting transactions. Each
			 Federal financial institutions regulatory agency and the Resolution Trust
			 Corporation may establish a higher threshold than $250,000, if.
			10.Coordination
			 among financial institutionsChapter 53 of title 31, United States Code,
			 is amended—
			(1)by inserting after
			 section 5332 the following new section:
				
					5333.Coordination
				among financial institutions
						(a)In
				generalIn the case of an
				entry received via an automated clearing house, no receiving depository
				financial institution shall be required to verify that the entry is not a
				prohibited transaction, if the originating depository financial institution has
				warranted, pursuant to the automated clearing house rules governing such entry
				or otherwise, that the originating depository financial institution has
				complied with the sanctions programs administered by the Office of Foreign
				Assets Control in connection with such entry.
						(b)DefinitionsFor
				purposes of this section:
							(1)Automated
				clearing houseThe term automated clearing house
				means a funds transfer system governed by rules which provide for the interbank
				clearing of electronic entries for participating depository financial
				institutions.
							(2)Depository
				financial institutionThe
				term depository financial institution means—
								(A)any insured
				depository institution, as such term is defined under section 3 of the Federal
				Deposit Insurance Act (12 U.S.C. 1813);
								(B)any depository institution which is
				eligible to apply to become an insured depository institution under section 5
				of the Federal Deposit Insurance Act (12 U.S.C. 1815);
								(C)any insured credit
				union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C.
				1752); and
								(D)any credit union which is eligible to apply
				to become an insured credit union pursuant to section 201 of the Federal Credit
				Union Act (12 U.S.C. 1781).
								(3)EntryThe
				term entry means an order to request for the transfer of funds
				through an automated clearing house.
							(4)Originating
				depository financial institutionThe term originating
				depository financial institution means a depository financial
				institution that transmits entries via an automated clearing house for
				transmittal to a receiving depository financial institution.
							(5)Prohibited
				transactionThe term
				prohibited transaction means a funds transfer originated on
				behalf of a person to or from whom funds transfers are restricted by a
				sanctions program administered by the Office of Foreign Assets Control,
				including persons appearing on the list of specially designated nationals and
				blocked persons maintained by the Office of Foreign Assets Control.
							(6)Receiving
				depository financial institutionThe term receiving
				depository financial institution means a depository financial
				institution that receives entries via an automated clearing house from an
				originating depository financial institution for debit or credit to the
				accounts of its customers.
							;
				and
			(2)in the table of
			 contents for such chapter by inserting after the item relating to section 5332
			 the following new item:
				
					
						5333. Coordination among financial
				institutions.
					
					.
			
